     Case 3:15-cv-01637-JLS-MSB Document 205 Filed 03/11/19 PageID.7512 Page 1 of 2




 1    Jayson M. Lorenzo (SBN 216973)
      Ryan J. Altomare (SBN 306581)
 2    J. LORENZO LAW
 3    2292 Faraday Ave., Ste. 100
      Carlsbad, CA 92008
 4
      Telephone: (760) 560-2515
 5    Facsimile: (877) 520-7900
 6
      Attorneys for Plaintiffs
 7    ROBERT ALEXANDER KASEBERG
 8
 9
                         UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12
      ROBERT ALEXANDER KASEBERG,      )           Case No.: 15cv01637JLSDHB
13                                    )
14                 Plaintiff,         )           PLAINTIFFS’ AMENDED
                                      )           MOTION FOR LEAVE TO FILE
15           vs.                      )           SELECTED EXHIBITS NON
16                                    )           ELECTRONICALLY IN
      CONACO, LLC; TURNER             )           SUPPORT OF PLAINTIFF'S
17
      BROADCASTING SYSTEM; TIME       )           MOTION IN LIMINE NO. 2
18    WARNER, INC.; CONAN O’BRIEN;    )
19
      JEFF ROSS; MIKE SWEENEY; DOES 1 )
      – 10, inclusive,                )           Date:    April 11, 2019
20                                    )           Time:    1:30 PM
21                 Defendants.        )           Place:   4D
                                      )           Judge:   Hon. Janis L. Sammartino
22                                    )
23                                    )
                                      )
24
                                      )
25
26
27
28


                                            -1-
             PLAINTIFFS’ MOTION FOR AMENDED LEAVE TO FILE SELECTED EXHIBITS NON-
               ELECTRONICALLY IN SUPPORT OF PLAINTIFF'S MOTION IN LIMINE NO. 2
     Case 3:15-cv-01637-JLS-MSB Document 205 Filed 03/11/19 PageID.7513 Page 2 of 2




 1          Plaintiff Robert Alexander Kaseberg previously applied, Under Section 2.k
 2    of the ECF Administrative Policies and Procedures of this Court for an order
 3    permitting the non-electronic filing of four exhibits in Support of Plaintiff Robert
 4    Alexander Kaseberg's Plaintiff's Motion in Limine No 2. This Court granted
 5    Plaintiff's motion on March 8, 2019, with respect to Exhibit 4, 9, 19 and 29.
 6    (ECF 204)
 7          Plaintiff inadvertently omitted Exhibit 36, which was a video of Facebook
 8    like and dislike buttons by Defendant.
 9          Plaintiff seeks amended leave to file non-electronically the following
10    additional exhibit attached to the Declaration of Jayson M. Lorenzo in Support of
11    Motion in Limine 2:
12          Exhibit 36 - Video of Facebook like and dislike buttons joke received from
13    Defendant
14          The aforementioned exhibits consists of a large physical media video files
15    that are too large and impractical to file electronically.
16          Respectfully Submitted.
17
18
      Date: March 11, 2019                  /S/ JAYSON M. LORENZO
19                                          JAYSON M. LORENZO
20                                          RYAN J. ALTOMARE
                                            Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                            -2-
             PLAINTIFFS’ MOTION FOR AMENDED LEAVE TO FILE SELECTED EXHIBITS NON-
               ELECTRONICALLY IN SUPPORT OF PLAINTIFF'S MOTION IN LIMINE NO. 2
